Title: To James Madison from Charles Scott, 13 January 1812
From: Scott, Charles
To: Madison, James


SIR,FRANKFORT, (Ky.) JANUARY 13th, 1812.
BEING delegated by the Officers who served during our Revolutionary War, who reside in this State, and could be convened; to correspond with you, and others, on the subject of the claims of the Officers and Soldiers, who served during the War, to half pay during life, and to be indemnified for the depreciated paper in which payment, so far as it extended, was made to them; I have the honor to inform you, that the surviving Officers and Soldiers, who reside in this State, cannot fail to be fully and deeply sensible of the strong claim they have upon their country’s justice, to grant the relief prayed for, by their old brethren in arms in the other States of the Union, and particularly by the petition of the Massachusetts Officers; and also the memorial of the Officers residing in the State of New-York, to Congress. The facts and reasonings laid before that honorable body, by both these, are known to the world to be true: they must ever be felt.
The bare statement of claims so evidently just, from every principle of morality, gratitude, or even policy, ought to insure their success.
That they should have been sanctioned by an enlightened Committee of Congress, as appears from their report in February 1810, was to have been expected; but that after these claims should have been thus recognized, they should have been permitted to have continued unnoticed and unsatisfied until this time, was not to have been anticipated; and the less so, when it is apparent, that the remnant of the veteran Officers and Soldiers who still survive, is daily lessening by the destroyer, Time; and those who yet remain, if relief shall be delayed, however it may finally be determined to afford it, must soon be placed beyond the reach of human aid.

That justice to these claims has been so long withheld or overlooked, by a country whose very ability to satisfy them; whose hopes as a people, and prosperity as a nation, grew out of them; must augment, rather than diminish their force. That the worn out Officers and Soldiers have had, after the toils, hardships and dangers of war, to struggle upwards of thirty years with all the ills of privation and want, cannot well be believed to have been a reas⟨ona⟩ble and just compensation, bestowed by a country for those services by which she has been saved. Should that country not hasten then to make a more just return, before the l⟨a⟩st ⟨s⟩ubjects of it shall be withdrawn from her forever.
Your assistance, Sir, which your situation enables you to render, in so just a cause, will secure you the thanks of many who have but little else to give: it will, it is hoped, insure the approbation of your own conscience, and serve your country’s interests, by inspiring a confidence in her justice, in the bosoms of those who may hereafter be called to her defence—a confidence on which her safety must depend. Accept, Sir, the sentiments of regard with which I am, Your obedient servant,
Chs. Scott Late B. Genl. of the Revolutionary Army
